﻿Mr. President your unanimous election to the presidency of this august Assembly is for the delegation of Rwanda a cause for great pleasure and legitimate pride, as we see the representative of an African country, Rwanda's friend, to which we are united by so many common traditions and so many warm and fraternal ties, assume such lofty and great responsibilities at a time when the fate of the world depends on the worth and the generosity of the people of our generation.
156.	The great responsibility entrusted to you means that delegations do appreciate your outstanding qualities and your valuable contributions to this Assembly. It is also a well-deserved tribute to your country, the United Republic of Tanzania, which, under the leadership of its prestigious leader, Mwalimu Julius Nyerere, continues to carry high the torch of freedom, justice and solidarity among peoples.
157.	My delegation is happy to emphasize in what high esteem the Head of State in Rwanda, Major- General Juvenal Habyarimana, and the people of Rwanda, hold the President of the United Republic of Tanzania, in view of the tireless efforts which he continues to make for the cause of Africa.
158.	The Rwandan delegation would also at this time like to express its appreciation of the dynamic cooperation between the Tanzanian and Rwandan peoples and also of the great understanding and fraternal solidarity which we have always experienced from the Tanzanian Government particularly at those times when our country has been arbitrarily subjected to economic strangulation, partly because of our landlocked situation.
159.	The Rwanda delegation would also like to pay a tribute to your predecessor, Ambassador Indalecio Lievano of Colombia, who wisely, competently and with devotion presided over the work of the preceding session.
160.	I should also like to take this opportunity of expressing Rwanda's great appreciation to the Secretary-General, Mr. Kurt Waldheim, for his devotion to the work of strengthening the role of the United Nations, in the maintenance of international peace and security and also for his constant concern over the problems facing the developing countries.
161.	My delegation takes great pleasure in welcoming to the United Nations Saint Lucia, the new Member of our Organization. I warmly congratulate the people of that country on their heroism in their struggle against foreign domination. I am convinced that their accession to independence will accelerate the process of decolonization and at the same time strengthen the principle of universality which is increasingly within the reach of our Organization.
162.	My delegation would also like to pay a tribute to the memory of that outstanding leader, Agostinho Neto, the great freedom fighter whom fate has snatched from us, from the admiration of Africa and the affection of the Angolan people. The fight which he led at the head of the MPLA,  and which led Angola to national sovereignty, is a model of courage and tenacity for those peoples which are still struggling for their freedom. May the work that he began be consolidated and flourish in peace and national concord. That is the wish which my delegation would like to address to the gallant Angolan people.
163.	A look back at events which have occurred since the last session shows that in general the dangers and risks which the international situation presented to us a year ago, have evolved in a manner that can hardly be described as satisfactory and can even be described as disturbing.
164.	In the period that has elapsed, the world has encountered new problems which are a serious threat to international peace and co-operation. A glance at some of the events that have occurred emphasizes these dangers.
165.	Here and there throughout the world, the pressing of claims have led to people having recourse to violence, new hotbeds of armed conflict have erupted in various regions and social disruption within States has sometimes led to internecine struggle.
166.	The colonialist and reactionary forces have in-creased their means of pressure and their diversionary tactics, under cover of invidious legalism. In this manner they intend to continue their policy of domination and exploitation, without changing any aspect of it.
167.	The multilateral negotiations which have been carried on so far with a view to the establishment of the new international economic order have ended in half successes, if I am not to call them failures, and in this way they have disappointed the long-held hopes of most of the Members of this Organization.
168.	The many issues submitted to us for consideration show that there are very many difficult problems facing us. I should like to focus mainly on those issues which are of major concern to man.
169.	The complete liberation of the continent of Africa is for us still the paramount concern, and we quite rightly consider it a sacred duty resolutely to support the peoples of southern Africa who are struggling for their independence and who for centuries have met with a stubborn refusal to grant their most elementary rights.
170.	The international community is witnessing a network of machinations which, although doomed to failure in advance, nevertheless do reveal how bitterly a minority of Rhodesian settlers and their backers are trying to satisfy their greed and their instinct for domination and exploitation, which have already been condemned by history.
171.	Hesitation and indecision in resorting to firm action have led the minority racist regime to be bold enough to set up a Government under its thumb, made up of traitors who emerged from the pseudo-elections which were just as illegal as the unilateral declaration of independence of November 1965.
172.	After all, is it hardly possible in Zimbabwe to achieve independence based on government by majority and under conditions of peace and stability, unless the true representatives of the people of Zimbabwe, who have been carrying on an armed struggle for decades, are able to regain their national rights.
173.	In our opinion, the participation of the Patriotic Front in the settlement of the Rhodesian crisis is an absolutely imperative requirement.
174.	My delegation sincerely hopes that the Conference now taking place in London, in which all the parties concerned are participating, will conclude with practical and satisfactory conclusions which will provide an effective and rational solution to the tragedy of Zimbabwe and thus put an end to the long war which has had such tragic consequences not only for the people of that country but also for the neighbouring
175.	In Namibia, while the illegal South African occupation regime has feigned understanding and wisdom when faced with the proposals made by the five Western members of the Security Council, the iron curtain has not yet been raised. Oppression, the elevation of puppet chiefs to posts of honour, massacres and declarations of good intentions all alternate at a frightening rate, confusing us all, or trying to do so.
176.	In the face of these Machiavellian manoeuvres our concern remains, and peaceful independence becomes increasingly unsure. In any event no form of Independence is acceptable for that Territory unless it is endorsed by our Organization which is the only legitimate trusteeship authority in Namibia and which has the imperative obligation to lead that Territory to sovereignty with full respect for the unity and integrity of that country and with the participation of SWAPO, which is the sole recognized and authentic representative of the Namibian people.
177.	Accordingly my delegation categorically rejects the illegal elections staged in December 1978, the decisions of the Constituent Assembly, which is in the pay of Pretoria, and the wicked Turnhalle constitution. We also reject all those tricks involving the customary puppet chiefs who are venal and malleable because they are corrupt.
178.	In South Africa even the most optimistic among us cannot avoid noting with great concern the situation which in theory and in practice has institutionalized racial discrimination and all other forms of oppression which are in fact, the flagrant denial of the most fundamental human rights.
179.	The supreme form of iniquity and injustice has established its headquarters in Pretoria so as to be able to unleash an anachronistic war against the African peoples who are struggling with determination for independence and for a definition of their national identity.
180.	Since the barbaric massacres of Sharpeville and the savage repression of Soweto, the odious and unacceptable system of apartheid, that form of enslavement which is shameful to our age, has drawn so much revulsion and so many denunciations and condemnations that-it is now high time the United Nations took action and meted out a punishment befitting the gravity of these crimes against humanity.
181.	This question is far too important for the United Nations to continue settling for half measures. Thus, in connexion with southern Africa, my delegation expresses the hope that, at last, at this session we may find adequate solutions to this problem which humanity finds increasingly intolerable, not only for the Namibians, Zimbabweans and Azanians but also for the neighbouring countries which are suffering from armed aggression by the racist forces because of their unwavering support for the cause of the ideals of our Charter.
182.	In Western Sahara the democratic, emancipating and liberating aspirations of the people are being stifled by a protracted and illegal war to annex the Territory and divert it from the current of the decolonization process which the world community has endorsed in General Assembly resolution 1514 (XV) of 16 December 1960.
183.	There is no longer any need to stress the fact that the rights of the Saharan people cannot be challenged. For my delegation, the struggle being waged by the Saharan people is no longer separable from that being waged by the peoples of Zimbabwe, Namibia and South Africa, because the problem in Western Sahara indeed is one of decolonization. The International Court of Justice, at the request of this Assembly, stated that neither Morocco nor Mauritania had exercised territorial sovereignty over Spanish Sahara before it was colonized by Spain.  Since then, the sixteenth ordinary session of the Assembly of Heads of State and Government of the OAU, held in Monrovia has endorsed the principle of the right of the Saharan people to self- determination, Thus, the justice of the Saharan cause has now been recognized throughout the world.
184.	The Rwanda delegation sincerely hopes that all the parties directly involved in this problem will demonstrate moderation and wisdom in order to avoid any further bloodshed like that which has been occurring for too long in this part of Africa.
185.	However, I should like to hail the courageous decision that the Islamic Republic of Mauritania, inspired by the conclusions of the Monrovia Assembly of the OAU, has freely made in refraining from violence and withdrawing from an internecine war which has had such tragic consequences, as well as in expressing its willingness to have a dialogue and open the way to honest and cordial co-operation with its neighbouring States.
186.	In the Middle East the advent of the peace which we all long for whole-heartedly is still uncertain. It will continue to be so as long as the Palestinian people are subjected to the deprivation and suffering, both moral and physical, which they have endured for more than 30 years. If we examine the background and origin of this conflict we see that it is unanimously recognized that any solution to the problem must take due account of the legitimate interests of the Palestinian people represented by the PLO. Indeed, it could not be otherwise because the Middle East crisis or, more specifically, the Arab-Israeli conflict, has as its background, as its first cause, the failure to recognize the legitimate rights of the Palestinian people.
187.	Accordingly, any effective, just, honourable and lasting solution to this crisis must necessarily include a recognition by all of the national and inalienable rights of the Palestinian people, including their right to an independent and sovereign State, and Israeli withdrawal from all the Arab territories that it has occupied since 1967. This is necessary before there can be cooperation and an atmosphere of trust among the States in the region. Accordingly, peace in the Middle East must be the result of a global agreement among all the parties concerned, in particular the Palestinian people as represented by the PLO, their only legitimate representative.
188.	The Rwanda delegation is following with concern the situation in Cyprus in which, despite the enormous efforts made by the Secretary-General to resolve the conflict, the gap between the two communities of the island remains.
189.	It is the duty of the international community to do all it can to arrive at a favourable solution, encouraging a dialogue between the two communities without any foreign interference, because this problem involves principles, the violation of which causes a direct threat to the sovereignty, territorial integrity and the remarkable role played by this country in consolidating the non-aligned movement, which today includes three quarters of the world family.
190.	The Rwanda Government is concerned about the situation which still prevails in Lebanon and which is a dangerous threat to the territorial integrity of that country. To put an end to that most regrettable situation, it is necessary to start a fruitful dialogue among all the Lebanese communities and to clear up the disputes which have been whipped up through circumstances which are beyond the control of the Lebanese people, who for many years have been suffering from the madness of destruction unleashed by uncontrolled foreign legions.
191.	However, we do not give up hope that peace in Lebanon can be re-established with the valuable co-operation of all the parties involved in that crisis and the United Nations, whose presence in the country is most definitely a factor for moderation.
192.	It is unthinkable that at a time when the freedom which we all hold dear is endangered, at a time when States are dreaming of great regional groups or continental groups, certain countries, certain nations should still have to suffer from the artificial divisions that have been imposed on them.
193.	The position of the Republic of Rwanda on the question of divided nations has been frequently stated at this rostrum. Peoples who form indivisible nations do have an absolute inalienable right to seek ways and means of achieving peaceful reunification.
194.	The Government of Rwanda welcomes the efforts that have been made for some years by the Federal Republic of Germany and the German Democratic Republic to normalize their relations. We trust that this dialogue will one day result in the peaceful reunification of the German nation.
195.	The Korean question, although it has not been the subject of distressing debates recently, nevertheless is a matter of deep concern and a latent source of confrontation which could engulf the whole region. My delegation has always advocated the withdrawal of foreign troops from Korean territory in order to facilitate a free and peaceful reunification, because in the final analysis it is up to the Korean people to take a democratic decision about their future.
196.	I should now like to return to a problem which is as essential to the human race as is the right to peace and well-being: I refer to disarmament.
197.	The impassioned desire for destruction and domination has led people today to design and manufacture increasingly sophisticated weapons to act as a deterrent to others whom they mistrust because they do not understand their intentions or because they suspect them. The arms race and the balance of terror have held sway since the free nations, after the Second World War, resolving to try to save future generations from such scourges and to ensure mutual respect in a world of peace in which each nation would be able to build its future in total security, came together to sign the Charter of our Organization.
198.	In Rwanda, we believe that there can be no inter-national detente until an end has been put to the arms race. That is why we whole-heartedly call for the time when the enormous financial and scientific resources now being devoted to the manufacture of the means of destroying mankind can be used to encourage respect for the freedom and dignity of the human race.
199.	We believe that all efforts to curb the arms race, for example, the signing of the SALT Treaty recently concluded at Vienna, must be encouraged in order to ensure that the tremendous resources thus freed can be made available for the economic and social development of all the peoples of the world.
200.	A reaffirmation of the denuclearization of Africa, which was decided on by the Assembly of Heads of State and Government of the OAU in May 1963," is necessary in view of the nuclear threat to the African continent posed by the racist South African Government.
201.	The same holds true for the Indian Ocean, which was proclaimed a zone of peace by our Assembly in 1971, but which is nevertheless still the scene of a mass concentration of warships and nuclear and conventional weapons.
202.	Since the beginning of this decade man has been living through one of the most tragic periods of the economic and social crisis. It is one of the most tragic because of its gravity and also because of its duration. This crisis is particularly difficult for the poorest countries, the land-locked countries and those with only a few natural resources.
203.	The new international economic order, which was so carefully elaborated by experts with a view to establishing a minimum balance among the 20 richest countries, which account for more than 80 per cent of the goods of the world, and the countless other States Members of the United Nations, which are left with only 20 per cent of the resources of the world to meet the needs of three quarters of the human race, has become merely a fine subject for academic dissertations, because those countries that are able to change the unjust and egoistic economic order seem today not to have the political will necessary to carry out the necessary changes.
204.	As the Second United Nations Development Decade draws to an end, the concerns of our Organization in this area are still just as acute as ever.
205.	The Paris Conference on so-called North-South co-operation did meet with limited success in 1977, but there has been a continual increase in the price of oil and that has made the economies of the poorer countries even more precarious, while the deterioration in the terms of trade has assumed alarming proportions.
206.	We were extremely disappointed at the failure of the fifth session of UNCTAD last June, in that, apart from some isolated decisions that had to be taken, the group of countries that has the advantage in the current system refused to recognize the interdependence that exists in the world today between all groups of countries from the point of view of economics, trade and finance.
207.	The setting up of the Common Fund for stabilizing the market prices of commodities and the decision by some countries to cancel some of the debts of the developing countries must be welcomed as a healthy approach to encouraging the process of setting up the new international economic order.
208.	Here I should like to pay a tribute in particular to those countries which had responded to the appeal launched by the international community in the area of the rescheduling of debts. In this respect, we wish to mention, inter alia, the Federal Republic of Germany, Canada, the Netherlands, France, Sweden and Switzerland.
209.	The ties which have been set up between the European Economic Community and more than 50 countries of Africa, the Caribbean and the Pacific are, we believe, an outstanding model for co-operation.
210.	The recently concluded negotiations on a new convention soon to be signed at Lome, were understandably arduous, and sometimes caused frustration among the negotiating parties. Nevertheless, the outcome is a further step in the co-operation between rich and developing countries as they seek to establish a new international economic order.
211.	However, alongside these positive reactions, which are generous and praiseworthy, the gap between rich and poor continues to grow because of the refusal of the rich countries to take specific action and solve the problems which trouble the conscience of us all.
212.	For example, one could mention a few issues that are particularly urgent. I refer to an improvement of the terms of trade, the rescheduling of debts, the complementary financing measures for poor countries, and the transfer of technology, as well as others which I shall not detail.
213.	As we consider all these issues—and there are many others which are just as important as the increase of aid to development—a special place must be reserved for the least developed and land-locked countries, which suffer from the cumulative effect of all these problems: inflation, a collapse in the prices of the few raw materials which they possess and other natural disasters.
214.	My delegation would like to draw the attention of this Assembly to its resolution 33/85 of 15 December 1978 on the United Nations Special Fund for Landlocked Developing Countries. That resolution expresses our concern at the "very low level of contributions . . . announced" and urges Member States "to make immediate and generous contributions" so as to make the Fund operational as soon as possible.
215.	During this year, as I said earlier in my statement, my country found itself on the brink of paralysis because of our land-locked situation in the middle of the continent of Africa, more than 1,800 kilometres from the ocean. This was at a time when difficulties in our region prevented us from transporting our supplies and our exports.
216.	We avoided the worst thanks only to the solidarity of friendly countries and international agencies which gave us the additional resources to ensure that supplies could reach our country , and also through the solidarity of neighbouring countries, which helped us to transport our goods through their territories.
217.	I would be remiss if I did not in this Assembly express once again the sincere thanks of the Government of Rwanda and of our people to all those friendly countries and regional and international organizations which, at the crucial hours when we were faced with economic paralysis earlier this year, responded most generously to our anguished appeal for assistance.
218.	It is clear that there is no lack of sympathy for the land-locked countries, and there is indeed an increased effort and international solidarity being shown in respect of these countries. However, there are constraints as to the ways and means of solving the problems of such countries and these are delaying the solutions to the problems of being land-locked. This bottleneck in our efforts can be cleared up only through a greater political will to increase in a special way, individually and collectively, aid to the land-locked countries and regional co-operation among the countries concerned.
219.	Rwanda, a land-locked country, has considered it to be its duty to cultivate good relations of cooperation in the areas in which we are located. We are convinced that mutual benefit can result from well- thought-out horizontal co-operation which is also well organized. It is against this background that my country, Rwanda, is happy to have set up with our sister Republics of Burundi and Zaire the Economic Community of the Great Lakes Countries. We were convinced that the setting up of economic regional units was an objective approach and a realistic basis which could help to create an atmosphere conducive to economic co-operation among the countries concerned.
220.	Still at a level of regional co-operation, I can say that Rwanda, the United Republic of Tanzania and Burundi have set up the Organization for the Development of the Akagera Basin with a view to the common exploitation of the natural resources of the Caseu for the benefit of our respective populations.
221.	We hope that the Transport and Communications Decade in Africa, which ECA and the OAU are now planning, will enable us to strengthen regional and interregional co-operation in Africa.
222.	Well-planned and well-organized co-operation between Africa and the Arab countries can make a real contribution to reducing the most regrettable imbalance between the economies of the industrialized countries and of the developing countries. In this spirit Rwanda welcomes the relations of friendship and co-operation which we already have with a number of Arab countries and Arab development funds.
223.	My delegation has also had an opportunity to stress that, in the context of the draft of an international convention on the law of the sea, the right of access to the sea by land-locked countries and freedom of transit through third countries must be reaffirmed.
224.	At the same time we cannot fail to condemn those national legislatures which unilaterally have appropriated to themselves the resources of the sea which have already been declared the common heritage of mankind in General Assembly resolution 2749 (XXV).
225.	There is no doubt that the United Nations is an excellent setting for negotiations. While we recognize the benefits of dialogue at the bilateral and regional level, we appreciate all the more the benefits of such dialogue within our Organization through this most valuable instrument, the Charter of the United Nations.
226.	Despite some regrettable events, some disappointments and some tragedies, we recognize the un-equalled value of our Organization because it encourages the tireless struggle of Member States to establish an order of justice and peace for the whole of the family of man. My delegation is convinced that in this Organization and under its auspices we can help to reconcile extreme points of view, resolve conflicts and create a feeling of human solidarity, despite ideological and other differences.
227.	In this context I wish to express my conviction that, with perseverance and determination, we shall be able to bring our positions closer, to overcome those obstacles which separate us and take concerted action. In this way, by taking into account the interdependence of our futures, we can lead all peoples to a better world.